Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2020.




                                    In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00673-CV

                         LARRY ROSWELL, Appellant
                                      V.

        CLEAVER-BROOKS SALES AND SERVICE, INC., Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 103711-CV

                          MEMORANDUM OPINION

      This interlocutory appeal was brought from an order granting a temporary
injunction. Appellee filed a motion to dismiss the appeal as moot because the
temporary injunction expired on November 30, 2019. Appellant filed a response
and appellee filed a reply.

      Appellant’s brief raises a single issue—whether the trial court abused its
discretion by granting temporary injunctive relief. “The controversy underlying
this appeal—whether the grant of the injunction was proper—has become moot.”
Brooks-Brown v. USAA Texas Lloyd’s Co., No. 03-15-00451-CV, 2015 WL
7422986, at *1 (Tex. App.—Austin Nov. 17, 2015, no pet.) (mem. op.) (citing
National Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (when
injunction becomes inoperative due to passage of time, issue of its validity
becomes moot); Bertram v. Bistrup, No. 03–05–00333–CV, 2009 WL 1099249, at
*7 (Tex. App.—Austin Apr. 22, 2009, no pet.) (mem. op.) (concluding that appeal
of injunction had become moot when challenged portion expired by its own
terms)). See also Diaz v. Mem’l City Neurology, P.A., No. 14-94-00764-CV, 1995
WL 302175, at *2 (Tex. App.—Houston [14th Dist.] May 18, 1995, no writ)
(mem. op.) (dismissing appeal as moot because the temporary injunction at issue
had expired on its own terms).

      Because there is no live controversy between the parties concerning the
validity of the temporary injunction, we grant appellee’s motion and dismiss the
appeal for want of jurisdiction.



                                     PER CURIAM


Panel consists of Justices Christopher, Wise and Zimmerer.




                                        2